 

IN THE UNITED sTATEs DIsTRIc'r coURT *` "'
sAvANNAH DIVIsIoN '

UNITED STATES OF AMERICA

 

Case No. 418-260

V.

DAVID MCCLOSKEY, et. al.
Defendants.

)
)
)
)
)
)
ORDER GRANTING GOVERNMENT’S MOTION TO DECLARE CASE COMPLEX

This matter came before the Court by oral motion at the defendants
arraignments and later by a Written motion filed by the United States. At the
arraignments, this Court granted the oral motion to declare the case complex, Without
objection from any of the parties. For good cause shown, the Court hereby files this
Written order granting the governments motion to declare this case complex.

Title 18, United States Code, Section 3161 sets forth general timelines
declaring When federal criminal cases should proceed to trial. See e.g., 18 U.S.C. §
3161(c)(1). The same statute also sets forth exceptions to the general time lines; and
allows additional time in complex cases if the Court grants the additional time “on
the basis of a finding that the ends of justice served by taking such action outweigh
the best interest of the public and the defendant in a speedy trial.” l__d_., at §
3161(h)(7)(A). When additional time is granted, a Court must set forth the reasons

for the additional time. This Court hereby does so in writing With this document

The Court finds this case to be complex for the following reasons:

a. The case involves forty-three defendantsl some of Whom reside
in prison and in other jurisdictions

b. The case involves multiple j urisdictions.

c. The case involves a conspiracy that started in 2015 and
continued until the return of the indictment

d. The case involves substantial amounts of evidence and
discovery

Because this Court finds that it is unreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself Within the time limits
established in Title 18, United States Code, § 31641, this Court grants the
governments motion to declare the case complex. The speedy trial clock is tolled due
to the complexity of this case so the parties may adequately and thoroughly represent

their respective clients.

-+1-_,
So Ordered this 2_?day of November 2018.

on. James E. Graham
United States Magistrate Judge
Southern District of Georgia

Proposed order prepared by AUSA Gilluly

